Citation Nr: 0308849	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  93-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of Department of Veterans 
Affairs improved death pension benefits in the amount of 
$17,030.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from January 1944 to October 
1945.  In July 1992, the Louisville, Kentucky, Regional 
Office (RO) proposed to terminate the appellant's Department 
of Veterans Affairs (VA) improved death pension benefits 
effective as of February 1, 1989 based upon her receipt of 
previously unreported interest income and retirement benefits 
in 1989.  In October 1992, the RO implemented the proposed 
termination.  In October 1992, the appellant was informed in 
writing of the overpayment of VA improved death pension 
benefits in the amount of $17,030.00 and her appellate and 
waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an January 1993 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $17,030.00 upon its finding 
of misrepresentation.  In October 1995, the Board remanded 
the appellant's waiver request to the RO for additional 
action.  In September 1997, the Board remanded the 
appellant's waiver request to the RO for additional action.  
In January 2001, the Board again remanded the appellant's 
waiver request to the RO for additional action.  The 
appellant has been represented throughout this appeal by the 
American Legion.  


REMAND

The statutes governing the adjudication of claims for VA 
benefits have been amended.  The amended statutes direct 
that, upon receipt of a complete or substantially complete 
application, the VA shall notify the appellant of any 
information and evidence not previously provided to the VA 
that is necessary to substantiate her claims.  The VA shall 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The appellant's waiver request has not been 
considered under the amended statutes.  Therefore, the waiver 
request must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, this case is REMANDED for the following 
action:

The RO must review the claims files and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


